IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JEFFREY TILLMAN,                        :   No. 35 MAP 2017
                                        :
                   Appellant            :   Appeal from the Order of the
                                        :   Commonwealth Court dated June 9,
                                        :   2017 at docket No. 327 MD 2016.
             v.                         :
                                        :
                                        :
PENNSYLVANIA DEPARTMENT OF              :
CORRECTIONS, SCI HOUTZDALE, SCI         :
SOMERSET, ALLEN G. JOSEPH, CCPM         :
LT. BROTHERS, BCI/PREA                  :
COORDINATOR,                            :
                                        :
                   Appellees            :


                                   ORDER


PER CURIAM                                              DECIDED: July 18, 2018
    AND NOW, this 18th day of July, 2018, the Order of the Commonwealth Court is

AFFIRMED.